Citation Nr: 1203924	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a left knee disability.

2.  Entitlement to service connection, to include on a secondary basis, for circulatory disability of the feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's claim for entitlement to service connection, to include on a secondary basis, for circulatory disability of the feet was previously remanded by the Board in March 2010.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the RO was instructed to afford the Veteran a VA examination to determine the likely etiology of his circulatory disability of the feet.  Stegall, 11 Vet. App. at 268.   

The issue of entitlement to service connection, to include on a secondary basis, for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A circulatory disability of the feet was not incurred in service; the Veteran's current circulatory disorder did not originate in service and is not otherwise related to service or to any service-connected disease or injury.






CONCLUSION OF LAW

A circulatory disability of the feet was not incurred in or aggravated by military service or by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and private treatment records.  Further, the Veteran submitted written statements in support of his claim.   

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in October 2007, May 2010, and May 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Here, in June 2007, the Veteran filed a claim for entitlement to service connection for a circulatory disability of the bilateral feet, arguing that he experiences numbness and coldness in his feet due to circulatory damage caused by his service-connected pes planus.  

A review of the Veteran's service treatment records does not show any complaints, findings, or diagnoses of a circulatory disorder of the feet.  Although the Veteran indicated that he suffered from "foot trouble" on his March 1970 Report of Medical History, this positive answer was found to be of no medical significance.  Moreover, it is likely that his response was in reference to the pes planus for which he was treated in service and for which he is already service connected.  His March 1970 Report of Medical Examination indicated that his feet were within normal limits.  The Veteran does not contend otherwise.  He also makes no allegations as to continuity of circulatory symptomatology since service.  Rather, he consistently argues that his circulatory disability developed secondary to his service-connected pes planus.

The Veteran was afforded a VA feet examination in March 1996, at which time he was diagnosed with chronic foot pain and bilateral pes planus; however, he did not complain of nor was he diagnosed with any circulatory disorder of the feet.  Similarly, the Veteran was diagnosed with flat feet at his June 1998 VA feet examination; however, he did not complain of nor was he diagnosed with any circulatory disorder of the feet.  The Veteran was diagnosed with severe bilateral pes planus and bilateral degenerative joint disease of the first metatarsophalangeal joints at his October 2007 VA feet examination; however, he did not complain of nor was he diagnosed with any circulatory disorder of the feet.  Private treatment records do not reveal any diagnosis of a circulatory disorder of the feet.  

The Veteran was diagnosed with peripheral vascular disease at a May 2010 VA joints examination.  The examiner noted that the pulses in his bilateral feet were absent but that the popliteal and abdominal aorta were palpable, opining that low circulation to the legs was most likely causing cramping and pain to the lower legs.  In an April 2011 addendum, the examiner opined that the Veteran's peripheral vascular disease and poor circulation were not related to his service-connected pes planus because pes planus is anatomic and does not affect circulation.  

The Veteran was afforded another VA joints examination in May 2011, at which time the examiner opined that his idiopathic peripheral vascular disease was not related to his service-connected pes planus because peripheral vascular disease was caused by poor circulation while pes planus was an anatomic condition not caused by or affected by a lack of circulation.  In a July 2011 addendum, the examiner opined that idiopathic peripheral vascular disease was not caused by or related to the Veteran's period of military service because there was no evidence of in-service treatment for peripheral vascular disease and the Veteran admitted not seeking medical attention for peripheral vascular disease while in the military.  

The Veteran's claim was reviewed by medical professionals who concluded, based on the Veteran's history and the service treatment records, that the current peripheral vascular disease was not related to his service-connected pes planus or to his period of active duty service.  Moreover, the examiners provided complete rationales for the opinions stated, relying on and citing to the records reviewed.

The only evidence linking the current peripheral vascular disease to service-connected pes planus consists of the statements of the Veteran himself.  Although a layperson can, for some disorders, offer a competent opinion as to etiology, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the determination of the etiology of peripheral vascular disease decades after service is not one such disorder.  In any event, the probative value of his opinion is outweighed by that of the VA examiners, who have training, education and experience in evaluating the nature and etiology of circulatory impairments.

In sum, although the Veteran has a current diagnosis of peripheral vascular disease, there is no credible evidence of the disorder until decades after service, and no competent and credible evidence linking any current peripheral vascular disease to service or to any service-connected disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection, to include on a secondary basis, for circulatory disability of the feet is denied.




REMAND

The Veteran also seeks entitlement to service connection for a left knee disorder.  In June 2007, the Veteran filed a claim for entitlement to service connection for bilateral knee problems.  In a March 2011 rating decision, the RO granted entitlement to service connection for right knee strain and assigned a 10 percent evaluation effective June 12, 2007.  As such, only the issue of entitlement to service connection for a left knee disorder remains before the Board.  

In his June 2007 claim, the Veteran indicated that his bilateral knee problems developed secondary to his service-connected pes planus.  A review of his service treatment records do not show any complaints, findings, or diagnoses of a left knee disorder.  Specifically, on his March 1970 Report of Medical History at separation, the Veteran indicated that he never suffered from bone, joint, or other deformity, or a "trick" or locked knee.  Similarly, his March 1970 Report of Medical Examination indicated that his lower extremities were within normal limits.  The Veteran does not contend otherwise.  He also makes no allegations as to continuity of knee symptomatology since service.  Rather, he consistently argues that his knee disability developed secondary to his service-connected pes planus.

Post-service treatment records do not show treatment for a left knee disorder.  Magnetic resonance imaging (MRI) of the right knee in February 1989 revealed a grade 3A tear of the posterior horn of the medial meniscus, but an MRI of the left knee was not conducted at that time.  

In a March 2010 decision, the Board remanded the issue of entitlement to service connection for a left knee disorder and instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The examiner was asked to address whether it was at least as likely as 
not that the current knee disability was related to service and whether it was at least as likely as not that the knee disability was proximately due to or the result of the service-connected bilateral pes planus.  The examiner was also asked to comment on whether the service-connected bilateral pes planus aggravated the bilateral knee disability.  

At a May 2010 VA joints examination, the Veteran described pain in the right knee that started 30 years ago.  The examiner opined that the Veteran's flat feet caused a strain in both knees which resulted in an injury of the right knee; however, an injury of the left knee was not discussed.  The Veteran was diagnosed as having knee strain which was most likely due to underlying flat feet.  Although there was no mention of left knee pain, the Veteran described a sharp, pressure-like pain in the medial side of both legs which worsened with walking and was alleviated with sitting.  Based on the results of this examination, the RO granted the Veteran entitlement to service connection for right knee strain in a March 2011 decision.  

At a May 2011 VA joints examination, the Veteran explicitly indicated that he did not have any problems or complaints with respect to his left knee either during or subsequent to his period of military service.  He had not been evaluated for any left knee pain and did not feel that his left knee needed to be evaluated.  Upon objective examination, there was no evidence of deformity, instability, swelling, crepitus, fatigue, weakness, subluxation, incoordination, or laxity.  He demonstrated a full range of motion without pain.  However, X-rays revealed mild degenerative changes of the bilateral knees.  With respect to a diagnosis, the examiner emphasized that there was no left knee pain and did not provide an etiological opinion.  

In a July 2011 opinion, the examiner indicated that any knee pain was not caused by or related to the Veteran's military service as there was no evidence of in-service complaints of left knee pain and the Veteran conceded that he did not seek medical attention for left knee pain while in the military.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the May 2011 examiner failed to provide an etiological opinion with respect to the Veteran's left knee on the basis that there was no current left knee pain.  The July 2011 examiner opined that any knee pain was not caused by or related to the Veteran's period of military service because there was no evidence no evidence of in-service complaints of left knee pain and the Veteran conceded that he did not seek medical attention for left knee pain while in the military.  The Board finds that these opinions are inadequate because they do not address the likelihood that the mild degenerative changes of the bilateral knees identified in the May 2011 joints examination developed secondary to the Veteran's service-connected pes planus.  As such, the Board finds that this issue must again be remanded to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

a) Whether it is at least as likely as not that the current left knee disability, manifested by mild degenerative changes, is related to service.  The examiner is asked to comment on the clinical significance of X-ray findings of mild degenerative changes in the bilateral knees documented in the May 2011 VA joints examination report.  

b)  Whether it is at least as likely as not that the left knee disability is proximately due to or the result of the Veteran's service-connected bilateral pes planus.  
The examiner should comment on whether the service-connected bilateral pes planus aggravated the left knee disability as well as the May 2010 examiner's opinion that the Veteran's flat feet caused a strain in both knees.  If so, the examiner should identify the baseline level of severity of the left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In formulating these opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

2.  After the development has been completed, the RO should readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the RO should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


